DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 05/18/2022 has been entered. Claims 55,63,65 and 73-74 have been amended. No Claim has been canceled in this amendment. No New Claim has been added in this amendment. Claims 55-74 are still pending in this application, with claims 55,63 and 73-74 being independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 18, 2022 has been entered.

Claim Objections
Claims 55 and 63 are objected to because of the following informalities:
In claim 55, line 8, “wherein frequency hopping . .” should read “wherein the frequency happing . .”
In claim 63, line 15, “wherein each symbol group comprises one or more symbols . .” should read “wherein each symbol group comprises a cyclic prefix followed by one or more symbols . .”. This is a suggestion not a requirement to make the all independent claims similar. 
Appropriate correction is required.
	
Response to Arguments
Applicant's arguments with respect to objections of the Abstract of the disclosure have been considered and are persuasive. Therefore, the objection is withdrawn.
Applicant’s arguments with respect to rejection of Claims 55,63,73 and 74 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 55-60-61,63-69,71 and 73-74 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2020/0145152 Al-IDS, hereinafter referred to as “Liu”) in view of LUO et al. (US 2020/0281024 Al, hereinafter referred to as “Luo”) and further in view of KIM et al. (US 2020/0245363 Al/Provisional application:62/574223, hereinafter referred to as “Kim”).

Regarding claims 55,63 and 73-74, Liu discloses a method performed by a wireless device (Liu Fig.1 Ref:104 The UE (i.e. wireless device)) and a base station (Liu Fig.1 Ref:102 The base station), the method comprising: wherein frequency hopping between the symbol groups (Liu Fig.5B Para[0063] The symbol groups are transmitted at the different subcarriers (i.e. frequency hopping)) includes at least: a first upward hop by a first frequency distance (Liu Fig.5B Para[0063] The second SG for the preamble is sent at the SC index k+1 (i.e. first frequency distance of 1SC for upward hop) where the first SG is at SC K); a first downward hop by the first frequency distance (Liu Fig.5B Para[0063] The fourth SG for the preamble is sent at the SC index k+6 (i.e. first frequency distance of 1SC for downward hop)); a second upward hop by a second frequency distance different than the first frequency distance (Liu Fig.5B Para[0063] The third SG for the preamble is sent at the SC index k+7 (i.e. second frequency distance of 6SC for upward hop)); and a second downward hop by the second frequency distance (Liu Fig.5B Para[0063] The fifth SG for the preamble is sent at the SC index k (i.e. second frequency distance of 6SC for downward hop)); wherein the random access preamble comprises multiple symbol groups (Liu Fig.3A Para[0038-39] The preamble sent by the UE contains multiple resource groups (i.e. SGs, symbol groups)), wherein each symbol group comprises a cyclic prefix followed by one or more symbols (Liu Fig.3A Para[0038-39] The symbol group includes a cyclic prefix and three symbols).
Liu does not explicitly disclose the UE transmitting a random access preamble with frequency hopping between symbol groups in a preamble repetition unit one or more times, wherein the preamble repetition unit comprises six symbol croups partitioned for TDD into at least two discontinuous subgroups of three symbol groups each supported for 1 or 2 or 3 contiguous uplink (UL) subframes.
However, Luo from the same field of invention discloses the UE transmitting a random access preamble with frequency hopping between symbol groups in a preamble repetition unit one or more times (Luo Fig.5,6 Para[0239,0241-242] The six symbol groups are transmitted in a preamble (i.e. repetition unit) using two uplink subframe sets), wherein the preamble repetition unit comprises six symbol croups partitioned for TDD into at least two discontinuous subgroups of three symbol groups each supported for 1 or 2 or 3 contiguous uplink (UL) subframes (Luo Fig.5,6 Para[0239,0241-242] The six symbol groups are subdivided into two groups of three symbol groups in a time domain and each subdivided group is transmitted using maximum of a three uplink subframes. The subdivided groups are not adjacent as the uplink subframe are non-consecutive, see Para[0066]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Liu to have the feature of “the UE transmitting a random access preamble with frequency hopping between symbol groups in a preamble repetition unit one or more times, wherein the preamble repetition unit comprises six symbol croups partitioned for TDD into at least two discontinuous subgroups of three symbol groups each supported for 1 or 2 or 3 contiguous uplink (UL) subframes” as taught by Luo. The suggestion/motivation would have been to improve reliability of timing advance estimation performed by the network device (Luo Para[0009]).
Liu in view of Luo does not explicitly disclose a configurable hopping distance between the at least two discontinuous subgroups.
	However, Kim from the same field of invention discloses a configurable hopping distance between the at least two discontinuous subgroups (Kim Fig.8 Para[0008-9] The frequency hopping distance between the plurality of symbol groups are set (i.e. configured) to a value between 3.75/N kHz and 6*3.75 kHz. Similar information is provided on page 26 of provisional application specifications).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Liu and Luo to have the feature of “a configurable hopping distance between the at least two discontinuous subgroups” as taught by Kim. The suggestion/motivation would have been to minimize interference between preambles having the same format (Kim Para[0004]).

Specifically for claims 73 and 74, Liu discloses the UE and the base station with a processor (Liu Fig.2 Ref:236,214) and memory (Liu Fig.2 Ref:234,216).
Regarding claims 56 and 64, Liu in view of Luo and Kim  discloses the method, the wireless device and the base station as explained above for Claim 55. Liu further discloses wherein the first and second upward hops, and the first and second downward hops, are each a hop between symbol groups that are immediately adjacent in the random access preamble (Liu Fig.5B Para[0063] The symbol group for upward hops (First-second-third SG) are adjacent to each other as well as downward hops (thirds-fourth-fifth SG)). 
Regarding claims 57 and 65, Liu in view of Luo and Kim discloses the method, the wireless device and the base station as explained above for Claim 55. Liu further discloses wherein: the first upward hop by the first frequency distance and the first downward hop by the first frequency distance comprise hops in opposite directions (Liu Fig.5B Para[0063] The first upward hop (first-second SG) and first downward hop (third-fourth SG) are in the opposite direction); the second upward hop by the second frequency distance and the second downward hop by the second frequency distance comprise hops in opposite directions (Liu Fig.5B Para[0063] The second upward hop (second-third SG) and second downward hop (fourth-fifth SG) are in the opposite direction).
Regarding claims 58 and 66, Liu in view of Luo and Kim discloses the method, the wireless device and the base station as explained above for Claim 55. Liu further discloses wherein, for each time the random access preamble is transmitted, a frequency distance between a tone index on which transmission of the random access preamble starts and a tone index on which transmission of the random access preamble ends is zero (Liu Para[0054] The subcarrier index 0 is chosen for the first SG (i.e. start) and seventh SG (i.e. end)).
Regarding claims 59 and 67, Liu in view of Luo and Kim discloses the method, the wireless device and the base station as explained above for Claim 55. Luo further discloses wherein the frequency hopping includes a hop indicated by a pseudo random number that indicates a tone index to be used by any symbol group of the random access preamble (Luo Para[0223] The pseudo random frequency hopping is used between two sending periods).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Liu and Kim to have the feature of “wherein the frequency hopping includes a hop indicated by a pseudo random number that indicates a tone index to be used by any symbol group of the random access preamble” as taught by Luo. The suggestion/motivation would have been to improve reliability of timing advance estimation performed by the network device (Luo Para[0009]).
Regarding claims 60 and 68, Liu in view of Luo and Kim e discloses the method, the wireless device and the base station as explained above for Claim 55. Liu further discloses wherein the first frequency distance is a distance between the centers of adjacent subcarriers, and the second frequency distance is a distance between the centers of every sixth subcarrier (Liu Fig.5B Para[0063] The hop distance for first upward and downward hops is 1 SC and hop distance for second upward and downward hops is 6 SC).
Regarding claim 61, Liu in view of Luo and Kim discloses the method, the wireless device and the base station as explained above for Claim 55. Liu further discloses wherein each symbol group comprises a number of identical symbols (Liu Para[0039] The symbol group consists of three symbols).
Regarding claim 69, Liu in view of Luo and Kim discloses the method, the wireless device and the base station as explained above for Claim 55. Liu further discloses wherein the frequency hopping used to receive the random access preamble each of the one or more times comprises inter-group hopping with each symbol group of the random access preamble received on a respective tone or subcarrier (Liu Fig.5B Para[0063] The subcarrier hopping is between symbol groups).
Regarding claim 71, Liu in view of Luo and Kim discloses the method, the wireless device and the base station as explained above for Claim 55. Kim further discloses determining a timing advance based on the random access preamble, and signaling the timing advance to the wireless device (Kim Fig.5 Para[0064] The base station determines timing offsets for the UE and notifies to the UE).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Liu and Luo to have the feature of “determining a timing advance based on the random access preamble, and signaling the timing advance to the wireless device” as taught by Kim. The suggestion/motivation would have been to minimize interference between preambles having the same format (Kim Para[0004]).


	Claims 62 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Luo, Kim and further in view of Gaal et al. (US 2017/0202028 Al-IDS, hereinafter referred to as “Gaal”).

Regarding claims 62 and 70, Liu in view of Luo and Kim discloses the method, the wireless device and the base station as explained above for Claim 55. Liu in view of Luo and Kim does not explicitly disclose wherein the first upward hop, the second upward hop, the first downward hop, or the second downward hop is a hop between symbol groups that are not immediately adjacent in the random access preamble.
However, Gaal from the same field of invention discloses wherein the first upward hop, the second upward hop, the first downward hop, or the second downward hop is a hop between symbol groups that are not immediately adjacent in the random access preamble (Gaal Fig.3 Para[0072] As per the preamble sequence, the symbol groups involved in the frequency hooping are not adjacent to each other).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Liu, Luo and Kim to have the feature of “wherein the first upward hop, the second upward hop, the first downward hop, or the second downward hop is a hop between symbol groups that are not immediately adjacent in the random access preamble” as taught by Gaal. The suggestion/motivation would have been to utilize multiple singletone transmissions to provide fine timing resolution and resolve large propagation delays (Gaal Para[0042]).



Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Luo, Kim and further in view of SU et al. (US 2018/0279363 Al, hereinafter referred to as “Su”).

Regarding claim 72, Liu in view of Luo and Kim discloses the method, the wireless device and the base station as explained above for Claim 55. Liu in view of Luo and Kim does not explicitly disclose determining, based on the random access preamble as received one of the one or more times, multiple round-trip time estimates between the radio network node and the wireless device; wherein the multiple round-trip time estimates include: a first estimate based on the first upward hop and the first downward hop; and a second estimate based on the second upward hop and the second downward hop.
However, Su from a similar field of invention discloses    determining, based on the random access preamble as received one of the one or more times, multiple round-trip time estimates between the radio network node and the wireless device; wherein the multiple round-trip time estimates include: a first estimate based on the first upward hop and the first downward hop; and a second estimate based on the second upward hop and the second downward hop (Su Para[0060] The timing advance value is estimated according to relative frequency hops relation between the symbol groups).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Liu, Luo and Kim to have the feature of “determining, based on the random access preamble as received one of the one or more times, multiple round-trip time estimates between the radio network node and the wireless device; wherein the multiple round-trip time estimates include: a first estimate based on the first upward hop and the first downward hop; and a second estimate based on the second upward hop and the second downward hop” as taught by Su. The suggestion/motivation would have been to solve issue the problem of excessive low use efficiency of the system resources (Su Para[0009])

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415